Citation Nr: 0627658	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  04-09 127	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.	Entitlement to service connection for an eye disability, 
claimed as dry eyes syndrome.

2.	Entitlement to service connection for spermatocele-
epididymitis with groin pain.

3.	Entitlement to service connection for achilles tendonitis 
of the right foot.

4.	Entitlement to service connection for achilles tendonitis 
of the left foot.

5.	Entitlement to service connection for a rash on the eyes 
and face.

6.	Entitlement to service connection for a cardiovascular 
disorder.

7.	Entitlement to service connection for hemorrhoids.

8.	Entitlement to service connection for a stomach disorder.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
August 1974 and from September 1977 to August 1998.

This case comes to the Board of Veterans' Appeals (Board) 
from February 2000 and May 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The earlier rating decision denied the 
veteran's claims for service connection as not well grounded.  
But the Veterans Claims Assistance Act (VCAA) eliminated this 
requirement, so the more recent May 2002 decision 
readjudicated the claims on the merits, albeit continuing to 
deny them.  Also, while the May 2002 rating decision on 
appeal expressly considered a claim for service connection 
for "watery eyes," the veteran since has indicated in 
various statements that he is actually claiming "dry eyes 
syndrome."  So the Board has recharacterized this issue.

In his March 2004 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Veterans Law Judge 
(VLJ) of the Board.  This type of proceeding is often 
referred to as a "travel Board" hearing.  The hearing was 
scheduled for June 2006, but he did not appear for it.  He 
also did not explain or justify his absence, or request to 
reschedule the hearing.  So the Board deems his hearing 
request withdrawn.  See 38 C.F.R. § 20.704(d) (2005).

The Board will decide the veteran's claims for service 
connection for heart disease and for a stomach disorder.  But 
unfortunately, his several other claims require further 
development before being adjudicated by the Board.  So they 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify him if 
further action is required on his part concerning 
these claims.



FINDINGS OF FACT

1.	The RO has provided the veteran with thorough and detailed 
notice regarding  the procedures for the evidentiary 
development of the claims for service connection for a 
cardiovascular disorder and a stomach disorder.  Moreover, 
all relevant evidence necessary for an equitable disposition 
of these claims has been obtained.  

2.	There is no competent medical evidence indicating the 
veteran currently has a cardiovascular disorder.

3.	There also is no competent medical evidence indicating he 
currently has a stomach disorder.


CONCLUSIONS OF LAW

1.	The veteran does not have a cardiovascular disorder that 
was incurred or aggravated during service or that may be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002);    38 
C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.	The veteran does not have a stomach disorder that was 
incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 
1110, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  


When a content-complying - but late, notice is provided, a 
question is raised as to whether the claimant was prejudiced 
by the late notice, and the answer to that question 
depends on the factual situation in a particular case.  See, 
too, Pelegrini II, 18 Vet. App. at 119-20 (where the Court 
also held, among other things, that VCAA notice, as required 
by 38 U.S.C. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the requirements set forth above with 
regard to the content of VCAA notice, the RO has apprised the 
veteran of provisions of the VCAA, and how these pertain to 
the evidentiary development of his claims for service 
connection for cardiovascular and stomach disorders, through 
notice letters issued to him in October 2001 and October 
2003.  These letters, when considered along with the January 
2004 statement of the case (SOC), provided sufficient 
information as to the process for development of these claims 
on appeal, such that each of the elements set forth under the 
Pelegrini II decision as to the necessary content of VCAA 
notice were effectively met.  

Per the first element of the Pelegrini II analysis, both the 
October 2001 and  October 2003 notice letters provided to the 
veteran placed him on notice             with regard to the 
general type of information that would be most helpful in 
order  to substantiate his claims.  The January 2004 SOC 
further explained in greater  detail the additional evidence 
that was required to establish a valid claim for  service 
connection, and included citation to and explanation of the 
regulations pertaining to service connection on a presumptive 
basis.  

In addition, the October 2001 correspondence from the RO 
explained to the veteran whose responsibility -- his or VA's, 
it was to obtain all further evidence relevant to the 
eventual outcome of his claims on the merits.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The 
RO also informed him that VA would undertake reasonable 
efforts to help obtain additional evidence such as medical 
records, employment records, and records from Federal 
agencies.  Enclosed with the October 2001 letter were copies 
of VA Form 21-4142 (Authorization and Consent to Release of 
Information), upon which he could identify any sources of 
additional medical evidence which had not been obtained.  The 
notice letter further explained that he should inform the RO 
of any outstanding medical or lay evidence relating the 
claimed conditions to service.  The October 2003 
correspondence also contained substantially similar VCAA 
notice information.  So the second and third elements of the 
Pelegrini II analysis were met based upon the issuance of the 
above-referenced letters.  
  
While the above-referenced documents effectively satisfied 
the first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, there was no reference to the 
specific language of the "fourth element" mentioned above.       
This notwithstanding, the veteran has received sufficient 
explanation as to how to provide further relevant evidence, 
such that the intended purpose of this final element of VCAA 
notice was nonetheless met.



In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and, therefore, not binding on 
VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  38 U.S.C.A. 
§ 7104(c) (West 2002).

Here, although none of the relevant notice documents 
contained the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence 
pertaining to his claims.  In this regard, the October 2001 
VCAA letter included language requesting that he inform the 
RO as to any additional information or evidence that he 
wanted it to obtain on his behalf.  And the October 2003 
correspondence included a similar request, that he notify 
the RO if there was any other evidence or information that 
he thought would support his claims.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant. The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), 
rev'd on other grounds,    444 F.3d 1328 (Fed. Cir. 2006). 



Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal, this 
was nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (AOJ, 
i.e., RO), the Board must consider whether the veteran has 
been prejudiced thereby).  This is because, since the Board 
will conclude below that the preponderance of the evidence is 
against his claims for service connection for cardiovascular 
and stomach disorders, any questions as to  the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The next relevant consideration that must be addressed is 
whether the VCAA notice provided to the veteran was issued in 
a timely manner.  As mentioned, VCAA notice will be 
considered to have been timely sent when issued in accordance 
with the sequence of events prescribed in the Pelegrini II 
decision -- i.e., notice provided in advance of the initial 
adjudication of the claims under consideration.  In this 
instance, the veteran has appealed the May 2002 rating 
decision that reconsidered his claims on the merits, de novo, 
following the enactment of the VCAA and elimination of the 
well-grounded claim requirement.  Thus, the initial October 
2001 letter sent to him, in and of itself, satisfied the 
requirements in Pelegrini II regarding timeliness of VCAA 
notice.  But the subsequent correspondence issued to him in 
October 2003 did not meet this criterion regarding the timing 
of the notice letter.  See also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  

This notwithstanding, the record reflects that the RO has 
taken sufficient measures to provide the veteran with 
detailed VCAA notice, notwithstanding the timing of this 
notice.  Following the issuance of the most recent October 
2003 notice letter, the veteran had ample opportunity to 
respond with any further evidence to support his claims.  He 
has not since provided any additional evidence or 
information.  Accordingly, the Board finds that, regardless 
of the timing of the subsequent  VCAA notice letter, he has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128, rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006). 

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claims.  The RO has obtained his service medical records 
(SMRs), service personnel records, and a December 1998 
evaluation report from the Albany VA Medical Center (VAMC).  
The RO has also arranged for him to undergo VA examination in 
connection with the claims on appeal.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  He has submitted 
various personal statements.  While he previously requested 
the opportunity to attend a hearing at the RO before a VLJ of 
the Board, as mentioned, he did not appear for the scheduled 
hearing, and also has not requested at any point to 
reschedule this hearing.  See 38 C.F.R. § 20.704(d) (2005).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Laws, Regulations and Analysis

Service connection may be granted for current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

Certain conditions involving what are generally recognized 
as diseases of a chronic nature, such as cardiovascular 
disorders (heart disease, etc.), will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  See also Dela Cruz v. 
Principi,                        15 Vet. App. 143, 148-49 
(2001). 

A.	Cardiovascular Disorder

There is no medical evidence confirming the veteran currently 
has a cardiovascular disorder, including heart disease.  This 
is a fundamental requirement since service connection 
presupposes he has the condition claimed, even before 
addressing whether it is related to his military service 
because, in the absence of proof of the claimed condition, 
there obviously can be no relationship of a nonexistent 
condition to service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.")

Furthermore, since the existence of a current disability has 
not been established, there is no additional inquiry 
warranted as to whether the claimed condition is deemed to be 
related to service.

The medical evidence post-service consists, primarily, of the 
report of the veteran's October 1999 VA general medical 
examination, at which time he indicated he had a history of 
some heart palpitations.  He had recently undergone a cardiac 
stress test, however, was informed that he had a normal 
examination.  He was not taking any medication for a heart 
condition, and he denied any recent symptoms of chest pain, 
shortness of breath or palpitation.  On objective physical 
examination, it was noted that his blood pressure was 142/89 
(systolic/diastolic).  Examination of his heart showed a 
normal sinus rhythm, no murmur, and no gallop.  There was 
also no apparent obstruction of the peripheral vessels and 
pulses.  In rendering his overall diagnosis, the examiner did 
not identify the presence of any cardiovascular disability.  
Also, the report of a chest x-ray taken shortly after that 
examination found no abnormalities involving the heart and 
lungs.

The remaining evidence of record that has a bearing on 
whether a cardiovascular condition is present is the report 
of the veteran's May 1998 separation examination, which, 
although it is from his SMRs, provides a nearly 
contemporaneous portrayal of his then current condition as 
the previously referenced VA examination, and thus, warrants 
some discussion as well.  The report of the military 
separation examination indicates with respect to a general 
summary of the veteran's health that he had complained in the 
past of heart palpitations, and had been evaluated twice, but 
that on each occasion there had been no resulting diagnosis.  
Also significant is that a previous April 1995 periodic 
review examination during service noted that he had 
experienced palpitations with chest pain twice, in 1973 and 
again in 1983, and that this condition had resolved with no 
complaints and no sequelae (i.e., residuals).  So his more 
recent SMRs also do not help to show the potential likelihood 
of a cardiovascular disability.

As alluded to, under VA law, service connection may be 
granted only where it has been established the veteran has a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 
223,  225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310)).  In the absence of proof of present 
disability there can be no valid claim.").  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

Here, as stated, there is no competent evidence of a present 
cardiovascular disability, and this is precedent to finding 
that said condition is casually related to the veteran's 
military service.  Moreover, the absence of any proof of 
current cardiovascular disability, in turn, rules out the 
potential likelihood of a direct or even presumptive 
relationship to service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board has also taken into consideration the veteran's 
assertions in adjudicating this claim, but since he is a 
layman without the training and expertise to give a probative 
opinion on a medical question (e.g., whether he currently has 
a cardiovascular disability and, even if so, whether it is 
related to his military service), his contentions in this 
regard have no evidentiary weight.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

For these reasons and bases, the competent evidence does not 
support the veteran's claim for service connection for a 
cardiovascular disorder, and the benefit-of-the-doubt 
doctrine does not apply because the preponderance of the 
evidence is unfavorable.  Accordingly, the claim must be 
denied.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B.	Stomach Disorder

As for the veteran's claimed stomach disorder, this alleged 
condition also has not been confirmed by objective medical 
findings.  During the aforementioned October 1999 VA 
examination, he denied experiencing any symptoms of vomiting, 
in addition to any hematemesis (vomiting of blood) or melena 
(blood in the stool).  He also denied having taken any 
relevant medication.  His abdominal region was noted to be 
soft and nontender.  And the examiner's diagnosis did not 
contain reference to any identified gastrointestinal 
disorder.

Reviewing the veteran's more recent SMRs, in particular the 
report of his May 1998 military separation examination, there 
is no indication of any condition affecting his stomach 
region during the months immediately preceding his discharge 
in August 1998, which might have then continued up until the 
present time.  Notably, the service records show a history of 
a right inguinal hernia repair procedure, but with no 
resulting complaints or sequelae (residuals), and no other 
diagnosed stomach condition.  

Again, in the absent of evidence of the current claimed 
disability, service connection cannot be granted.  
See Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 
2 Vet. App. at 144.  Here, since the claimed stomach disorder 
is not shown to be present, there is obviously no further 
need to consider whether this condition (since it does not 
exists) is in turn related to service.  The Board also notes 
that, in his formal claim for compensation benefits 
(on VA-Form 21-526, the application), the veteran identified 
the condition claimed as "unspecified groin/abdominal 
pain," which the RO then adjudicated as a claim for service 
connection for stomach problems.  To the extent the original 
claim referred to groin pain (which has been more recently 
shown to exist), this specific symptom is encompassed in the 
veteran's other claim for spermatocele-epididymitis with 
groin pain, which itself is being remanded for additional 
development and consideration by the AMC.  As per a claimed 
stomach disorder, however, this particular manifestation 
clearly has not been established from the record.  So it is a 
different matter altogether.

And inasmuch as the veteran does not have a medical 
background, he cannot himself offer a probative opinion as to 
the diagnosis of a stomach disorder.  See Espiritu, 2 
Vet. App. at 494.  The preponderance of the evidence is 
therefore unfavorable to this claim, so the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
See 38 U.S.C.A. 5107(b); Alemany, 9 Vet. App. at 519.


ORDER

The claim for service connection for a cardiovascular 
disorder is denied.

The claim for service connection for a stomach disorder is 
denied.

REMAND

As mentioned, the VCAA was signed into law effective November 
9, 2000, and prescribed several essential requirements 
regarding VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).  

And as also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The RO has already sent the veteran October 2001 and October 
2003 notice letters addressing the remaining claims on 
appeal, insofar as several of the essential requirements of 
comprehensive VCAA notice.  This has included an explanation 
as to the additional evidence needed to support these claims, 
and of whose specific responsibility, his or VA's, it was to 
obtain this supporting evidence.  See Quartuccio, 16 Vet. 
App. at 186-87.  But he has not yet received notice of the 
downstream degree of disability and effective date elements 
of the claims, consistent with the recent holding in 
Dingess/Hartman.  So he should be provided an additional 
notice letter that includes a discussion of these additional 
elements.  

Further development action also remains necessary to 
supplement the record, to include obtaining the veteran's 
complete SMRs for the time period during which he served on 
active duty.  Thus far, the claims file includes his SMRs 
spanning an approximate 20-year period of service, from 
September 1977 to August 1998.  But he pointed out in his 
March 2004 substantive appeal (VA Form 9) that he had 
additional, prior, military service from January 1972 to 
August 1974, and this additional period of service has been 
confirmed.

There are no corresponding medical records yet obtained 
pertaining to his initial period of active service, however, 
from January 1972 to August 1974.  And inasmuch as the claims 
still pending are each for service connection, for disability 
claimed as having been incurred in service, the acquisition 
of all available SMRs is key to the outcome of these claims, 
and in accordance with VA's duty to assist must be obtained.  
See 38 U.S.C.A. § 5103A(c)(1) (West 2002).  Thus, on remand, 
the AMC should contact the National Personnel Records Center 
(NPRC), a military records repository, to obtain all 
additional SMRs for the initial period of the veteran's 
active duty service.

Aside from this, the veteran should undergo VA examination 
again to provide more conclusive findings with respect to 
whether the disabilities claimed have a causal relationship 
to his military service.  On the previous examination 
conducted in October 1999, the following conditions were 
diagnosed:  spermatocele of the left testicle, tendo achilles 
tendonitis (apparently affecting both lower extremities), 
hemorrhoids, and skin irritation over both upper eyelids and 
ears.  In a December 1998 evaluation report from the Albany 
VAMC, an optometrist also diagnosed dry eye syndrome.

The existence of these claimed disabilities having been 
established, the determinative question then is whether each 
is etiologically related to the veteran's military service 
or, instead, due to some unrelated factor or circumstance.  
Concerning this, his SMRs reveal at least some evidence of 
treatment while on active duty for each of these claimed 
conditions.  This includes his May 1998 separation 
examination, on the report of which he was noted to have an 
erythematous rash around his eyes and ears, and a left 
spermatocele, for which there is also evidence of previous 
ongoing treatment during service.  Furthermore, an April 1995 
review examination indicated he had right achilles 
tendonitis, and clinical records from June 1998 and December 
1997 show evaluation and treatment for watery eyes, and for 
hemorrhoids, respectively.  Hence, there is evidence from 
military service that, when considered along with the recent 
diagnoses, at least suggest the possibility of a relationship 
between one or more of these claimed disabilities and his 
military service.

Since the prior examination was limited in scope to an 
evaluation of the veteran's post-service medical state (i.e., 
to determine whether he had the conditions claimed), further 
supplemental examination is therefore necessary to determine 
whether the diagnosed conditions are attributable to his 
military service, when taking into consideration his medical 
history from during service.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. 3.159(c)(4) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim).

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Prior to any further adjudication of 
the claims on appeal for service 
connection for an eye disability 
(claimed as dry eyes syndrome), 
spermatocele-epididymitis with groin 
pain, achilles tendonitis of the right 
foot, achilles tendonitis of the left 
foot, rash on the eyes and face, and 
hemorrhoids, send the veteran another 
VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This additional 
correspondence, consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), must include an explanation 
of the information or evidence needed 
to establish a downstream disability 
rating and effective date, as recently 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	Contact the NPRC and request the 
veteran's complete service medical 
records for his initial period of 
active duty - from January 1972 to 
August 1974.  Then associate all 
records obtained with his claims file 
for consideration in his appeal.
3.	Schedule the veteran for appropriate 
VA medical examinations concerning his 
claims for service connection for an 
eye disability, spermatocele-
epididymitis, achilles tendonitis 
(of both lower extremities), rash on 
the eyes and face, and hemorrhoids.

With respect to the opthomalogical 
examiner, he or she should indicate 
whether the veteran currently has an 
eye disability, to include a condition 
claimed as dry eye syndrome.  If the 
veteran is diagnosed with such a 
condition, the examiner should then 
offer an opinion as to whether it is at 
least as likely as not 
(i.e., 50 percent or greater 
probability) this condition 
is etiologically related to the 
veteran's military service -- following 
review of any records of treatment for 
this condition in service and a copy of 
this remand.

Also, the genitourinary examiner should 
confirm whether the veteran currently 
has spermatocele-epididymitis with 
groin pain and/or hemorrhoids.  If he 
is diagnosed with one or both 
conditions, the examiner should then 
offer an opinion as to whether it is at 
least as likely as not 
(i.e., 50 percent or greater 
probability) the condition(s) is/are 
etiologically related to the veteran's 
military service.  In making this 
determination, it is requested that the 
designated examiner please take note of 
the earlier diagnosis of left 
spermatocele during the veteran's May 
1998 separation examination, in 
addition to reviewing the remaining 
medical records from service and a copy 
of this remand.

As for the orthopedic examiner, it is 
requested that this physician please 
confirm whether the veteran currently 
has achilles tendonitis in one or both 
of the lower extremities.  If he does, 
the examiner should then offer an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) the condition is 
etiologically related to the veteran's 
military service - following review of 
any records of treatment for this 
condition in service and a copy of this 
remand.

Additionally, the dermatological 
examiner should confirm whether the 
veteran currently has a rash on his 
eyes and face.  If he does, the 
examiner should then offer an opinion 
as to whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) the rash is etiologically 
related to the veteran's military 
service.  In making this determination, 
it is requested that the designated 
examiner please take note of the 
earlier diagnosis of an erythematous 
rash during the veteran's May 1998 
military separation examination, in 
addition to reviewing the remaining 
medical records from service and a copy 
of this remand.

Reviewing this remand and the service 
medical records is necessary to 
document the veteran's pertinent 
medical history.  It is imperative that 
the questions posed in this remand be 
answered so VA has sufficient 
information to adjudicate the pending 
claims.



Each examiner should provide their 
respective findings in a completely 
legible examination report.   If an 
examination form is used to guide the 
examination, the submitted examination 
report must include the questions to 
which answers are provided.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the veteran's 
claims for service connection for an 
eye disability (claimed as dry eyes 
syndrome), spermatocele-epididymitis 
with groin pain, achilles tendonitis of 
the right foot, achilles tendonitis of 
the left foot, rash on the eyes and 
face, and hemorrhoids, in light of the 
additional evidence obtained.  If these 
claims are not granted to his 
satisfaction, send him a supplemental 
SOC (SSOC) and give him time to respond 
before returning the claims to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


